DETAILED ACTION
	The receipt is acknowledged of applicants’ election filed 01/12/2022; and IDS(s) filed 01/12/2022, 05/192021, and 09/08/2020.

	Claims 15-17, 19-29, 31, 33-36, 38 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention III, claim 38 in the reply filed on 01/12/2022 is acknowledged.

Claims 15-17, 19-29, 31, 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hsiao et al. (US 2014/0065132), the article by Rosenfeld (Microbiome Distribution and Autism Spectrum Disorders), and Howell et al. (US 2015/0064256) all the references are cited on IDS filed 09/08/2020.

Applicant Claims 
Claim 38 is directed to A method of reducing the amount of one or more intestinal metabolites from a subject having a behavioral symptom of a neurological disorder associated with intestinal hyperpermeability or intestinal dysbiosis, comprising:
administering to said subject a sequestrant composition which binds to at least a fraction of at least one intestinal metabolite present in the digestive tract of the subject to form a sequestrant- metabolite complex, such that the sequestrant-metabolite complex is eliminated from the digestive tract; 
wherein the intestinal metabolite is associated with the development or presence of the behavioral symptom, and
wherein the sequestrant composition comprises a multiplicity of biocompatible particles which are non-absorbable by the digestive tract of the subject. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hsiao teaches method for diagnosis and treatment of a subject suffering from autism spectrum disorder (ASD) by detecting the ASD related intestinal metabolite such as 4- ethylphenyl (4-EP) and 4-ethylphenol sulfate (4-EPS). Hsiao teaches a method for improving behavioral performance in an autistic subject by adjusting the blood level of the ASD-related metabolite in the subject until an improvement in the behavioral performance in the subject is observed. The reference suggests treating ASD by administering substance to bind the metabolites (abstract; 4 0008-0013, 0083, 0085, 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Hsiao teaches administering substance to bind the metabolites in the gut to treat ASD, the reference however does not explicitly teach biocompatible particles to bind the metabolites as claimed by claim 38.
	Rosenfeld teaches gut brain link may account for some autistic cases and gastrointestinal disordered are a common comorbidity in ASD. There are linking disruptive alterations in the gut microbiota or dysbiosis and ASD symptomology. Based on the premise that gut microbiota alterations may be causative agents in ASD, several therapeutic options have been tested, such as activated charcoal (abstract). Activated charcoal or carbon is a standard treatment in many acute oral toxicity cases because the compound binds to toxins present in the upper GI system and thereby prevents absorption across the intestinal wall. Toxins produced by gut microbiota may also lead to injurious effects in the brain. Consequently, activated charcoal may be useful in microbe-induced neurobehavioral disorders, including ASD (paragraph bridging pages 1565 and 1566).
Howell teaches carbon particles for treating disease associated with gut
dysbiosis and alternation in gut permeability (abstract; claims 23-26). The carbon
particles are activated (¶¶ 0094, 0095). The carbon particles bind toxins from the gut (¶¶ 0063, 0234, 0241).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat ASD-related metabolite in the subject to get improvement in the behavioral performance in the subject by administering substance to bind the metabolites as taught by Hsiao, and use activated charcoal/carbon taught by Rosenfeld. One would have been motivated to do so because Rosenfeld teaches activated charcoal or carbon binds to toxins present in the GI system including toxins produced by gut microbiota that lead to injurious effects in the brain, consequently, activated charcoal is useful in microbe-induced neurobehavioral disorders, including ASD. One would reasonably expect treating ASD-related metabolite in the subject by administering activated charcoal to the subject that binds the toxins produced by gut microbiota that lead to injurious effects in the brain, and useful in microbe-induced neurobehavioral disorders, including ASD.
Further, it would have been obvious to one having ordinary skill in the art before
the effective filing date of the present invention to bind metabolites associated with ASD
using activated carbon to bind to toxins in the intestine as taught by Hsiao combined with Rosenfeld, and use particles of activated carbon taught by Howell. One would have been motivated to do so because Howell teaches suitability of such particles in treating disease associated with gut dysbiosis and alternation in gut permeability by binding toxins. One would reasonably expect treating disease associated with gut dysbiosis and alternation in gut permeability such ASD using activated carbon particles that particles 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./